       Case 3:20-cv-00158-DPM Document 5 Filed 07/28/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

PHILLIP STEWART
ADC #151956                                                   PLAINTIFF

v.                       No. 3:20-cv-158-DPM

DRINKARD, Sergeant, North Central
Unit, ADC; and GILLIHAN, Captain,
North Central Unit, ADC                                   DEFENDANTS

                                ORDER
     The Court adopts         Magistrate Judge Volpe' s unopposed
recommendation, Doc. 4.        FED.   R. Crv. P. 72(b) (1983 addition to
advisory committee notes).      Stewart's complaint will be dismissed
without prejudice for failure to pay the filing fee.   28 U.S.C. § 1915(g).
An in forma pauperis appeal from this Order and accompanying
Judgment would not be taken in good faith.       28 U.S.C. § 1915(a)(3).
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge
